IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00137-CV
No. 10-05-00230-CV
 
Teague Nursing Home, et al.,
                                                                      Appellants
 v.
 
Leroy Wilson,
                                                                      Appellee
 
 

From the 220th District Court
Bosque County, Texas
Trial Court No. 03-08-23503-BCCV
 

DISSENTING Opinion

 




          With no motion or briefing from the
parties and with no analysis at all regarding severability, the majority plays
on, litigating the interest of litigants without their input.  This is not the
majority’s first gratuitous insertion of their desires in this fact pattern.  See
Ma-Stell, Inc. v. Anadarko E & P Co., No. 10-03-358-CV, 2005 Tex. App. LEXIS 3193, at *1-2 (Tex. App.—Waco Apr. 27, 2005, order) and Muennink v.
Anadarko E & P Co., No. 10-05-00204-
CV 2005, Tex. App. LEXIS 3193 (Tex. App.—Waco Apr. 27, 2005, order).  
          The majority should at least address
the propriety of severance.  I have seen nothing that supports the validity of
severing this appeal.
A claim is properly severable if (1) the
controversy involves more than one cause of action, (2) the severed claim is
one that would be the proper subject of a lawsuit if independently asserted,
and (3) the severed claim is not so interwoven with the remaining action that
they involve the same facts and issues.  Id. [Saxer v. Nash Phillips-Copus
Co. Real Estate, 678 S.W.2d 736 (Tex.App.—Tyler 1984, writ ref’d n.r.e.)]; Weaver
v. Jock, 717 S.W.2d 654 (Tex.App.—Waco 1986, writ ref'd n.r.e.).  The
controlling reasons for a severance are to do justice, avoid prejudice and
further convenience.  St. Paul Ins. Co. v. McPeak, 641 S.W.2d 284 
(Tex.App.--Houston [1st Dist] 1982, writ ref'd n.r.e.).
 
Guaranty Federal Sav. Bank v.
Horseshoe Operating Co., 793
S.W.2d 652, 658 (Tex. 1990)
Conclusion
          For these reasons. I
dissent from the severance and reinstatement order.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting opinion delivered and filed May 25,
2005